                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE



U. S. Bank Trust, N.A., as Trustee for LSF9           :
Master Participation Trust                            :
                                                      :
                Plaintiff                             :
v.                                                    :
                                                      :
David M. Yeaton                                       :               CIVIL ACTION NO.
                                                      :               2:19-cv-00279-JDL
                Defendant                             :
                                                      :
                                                      :
National City Bank                                    :
                                                      :
                Party-In-Interest                     :


               ANSWER OF PARTY-IN-INTEREST NATIONAL CITY BANK

        NOW COMES National City Bank by and through its undersigned counsel, Brock &
Scott, PLLC, and ANSWERS the Complaint of Plaintiff U.S. Bank Trust, N.A., as Trustee for
LSF9 Master Participation Trust (“the Plaintiff”) against Defendant David M. Yeaton, et al, as
follows:

     1. National City Bank is without knowledge or information sufficient to form a belief as to
        the truth or falsity of the allegations contained in Paragraphs 1-5 of the complaint, and
        therefore denies the same.

     2. National City Bank admits the allegations contained in Paragraph 6 of the Complaint.

     3. National City Bank is without knowledge or information sufficient to form a belief as to
        the truth or falsity of the allegations contained in Paragraphs 7-13 of the complaint, and
        therefore denies the same.

     4. National City Bank admits the allegations contained in Paragraph 14 of the Complaint.

     5. National City Bank is without knowledge or information sufficient to form a belief as to
        the truth or falsity of the allegations contained in Paragraphs 15-66 of the complaint, and
        therefore denies the same.

     6. The allegations contained following in Paragraph 66 of the Complaint are a prayer for
        relief, to which no response is required, but to the extent that a response may be required,
       National City Bank is without knowledge or information sufficient to form a belief as to
       the truth or falsity of the allegations and therefore denies the same.


       WHEREFORE, National City Bank respectfully requests:

           a. That if and when the Court determines the Defendant is in default under the terms
              and conditions of the Plaintiff’s Mortgage, and therefore determines breach, that
              the Court determine the amount and order of priority of National City Bank in the
              mortgaged property by virtue of its Mortgage;
           b. That, the Court issue a Judgment of Foreclosure setting forth the priority of
              National City Bank in the property and the amounts due to it; and
           c. Grant such other and further relief as this Court may deem just and proper.


                                                              Respectfully submitted,
                                                              National City Bank
                                                              By its Attorneys,


October 1, 2019                                               /s/ James M. Garnet_________
                                                              James M. Garnet, Esq.
                                                              Bar No. 5035
                                                              BROCK & SCOTT, PLLC
                                                              1080 Main Street, Suite 200
                                                              Pawtucket, RI 02860
                                                              (401) 217-8701 - Telephone
                                                              (401) 217-8702 – Facsimile



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 1, 2019, the foregoing document was filed electronically

with the Clerk of Court using the CM/ECF system and that the same will be sent electronically to

all registered participants as identified in the CM/ECF electronic filing system for this action.



                                                              /s/ James M. Garnet_______
                                                              James M. Garnet, Esq.
